Citation Nr: 0215099	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  91-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In a January 2001 decision, the Board denied the veteran's 
claim of entitlement to TDIU.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and, in September 2001, the Board granted a 
joint motion of the Secretary of Veterans Affairs and the 
appellant to vacate this decision and remand the case back to 
the Board.


REMAND

In the September 2001 joint motion, the Secretary of Veterans 
Affairs and the appellant noted that the Board had predicated 
its previous denial of entitlement to TDIU on a January 1998 
VA psychiatric examination report and that further attention 
should be directed to whether the veteran's service-connected 
reflex sympathetic dystrophy, with loss of use of the right 
(major) hand, precluded substantially gainful employment.  
The Board finds that the veteran should be seen by a 
vocational specialist so that more information can be 
elicited as to this question.  Since such a specialist is 
employed at the RO, it is appropriate for the Board to remand 
this case back to the RO for this development to be 
completed.

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  The veteran should be seen by a 
vocational specialist for the purpose of 
eliciting an opinion as to whether he is 
precluded from substantially gainful 
employment by reason of his service-
connected reflex sympathetic dystrophy, 
with loss of use of the right (major) 
hand.  In reaching this opinion, the 
vocational specialist should review the 
veteran's claims file and support all 
opinions and conclusions expressed with a 
complete rationale in a typewritten 
report.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to TDIU.  
If the determination of this claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and an appropriate period of 
time in which to respond before the case 
is returned to the RO.  

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the outcome warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


